
	
		III
		111th CONGRESS
		2d Session
		S. RES. 552
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2010
			Mr. Bennet (for himself,
			 Mr. Hatch, Mr.
			 Isakson, Ms. Klobuchar,
			 Mr. Brown of Ohio,
			 Mr. Durbin, Mrs. Feinstein, Mr. Udall
			 of Colorado, Ms. Snowe,
			 Mr. Brownback, Ms. Stabenow, Mrs.
			 Shaheen, Mr. Begich,
			 Mr. Risch, and Mr. Cochran) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			June 23, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating June 23, 2010, as
		  Olympic Day.
	
	
		Whereas
			 Olympic Day celebrates the Olympic ideal of developing peace through
			 sport;
		Whereas
			 June 23 marks the date on which the Congress of Paris approved the proposal of
			 Pierre de Coubertin to found the modern Olympics;
		Whereas
			 thousands of people in more than 170 countries will celebrate the ideals of the
			 Olympic spirit on June 23, 2010;
		Whereas
			 for more than a century, the Olympic movement has built a more peaceful and
			 better world by—
			(1)educating young people through amateur
			 athletics;
			(2)bringing together athletes from many
			 countries in friendly competition; and
			(3)forging new relationships bound by
			 friendship, solidarity, and fair play;
			Whereas
			 the United States Olympians and Paralympians continue to achieve competitive
			 excellence, preserve the Olympic ideals, and inspire all people of the United
			 States;
		Whereas
			 community celebrations of Olympic Day improve the communities of the United
			 States and inspire the Olympic and Paralympic champions of tomorrow;
		Whereas
			 Olympic Day encourages the development of Olympic and Paralympic sport in the
			 United States;
		Whereas
			 Olympic Day encourages the youth of the United States to participate in and
			 support Olympic and Paralympic sport; and
		Whereas, as of the date of approval of this
			 resolution, enthusiasm for Olympic and Paralympic sport is at an all-time high:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates June 23, 2010, as Olympic
			 Day;
			(2)supports the goals and ideals of Olympic
			 Day; and
			(3)promotes—
				(A)the fitness and well-being of all people of
			 the United States; and
				(B)the Olympic ideals of fair play,
			 perseverance, respect, and sportsmanship.
				
